Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 1 of 14 PageID: 312




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     FREEDOM MORTGAGE CORPORATION,         1:20-cv-05872-NLH-AMD

            Plaintiff,                     OPINION

          v.

     KEVIN FITZPATRICK and THOMAS
     OLSEN,

            Defendants.

     KEVIN FITZPATRICK,

            Cross-claim Plaintiff,

          v.

     THOMAS OLSEN,

            Cross-claim Defendant.


 APPEARANCES:

 DAVID J. WOOLF
 MATTHEW A. FONTANA
 FAEGRE DRINKER BIDDLE & REATH LLP
 ONE LOGAN SQUARE
 SUITE 2000
 PHILADELPHIA, PA 19103-6996

      On behalf of Plaintiff

 GARY NEIL ELKIND
 AMANDA ELIZABETH HOPKINS
 ELKIND & DIMENTO, PA
 2090 EAST ROUTE 70
 CHERRY HILL, NJ 08003

      On behalf of Defendant/Cross-claim Plaintiff Kevin
      Fitzpatrick
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 2 of 14 PageID: 313




 SANDHYA M. FELTES
 KAPLIN, STEWART, MELOFF, REITER & STEIN, PC
 UNION MEETING CORPORATE CENTER
 910 HARVEST DRIVE
 BLUE BELL, PA 19422-0765

      On behalf of Defendant/Cross-claim Defendant Thomas Olsen

 HILLMAN, District Judge

      This matter concerns claims by Plaintiff, Freedom Mortgage

 Corporation, against two of its former employees, Defendants

 Kevin Fitzpatrick and Thomas Olsen.        Pending before the Court is

 Olsen’s motion to dismiss Plaintiff’s state law claim against

 him for lack of subject matter jurisdiction. 1        For the reasons

 expressed below, the Court will deny Olsen’s motion.

                                 BACKGROUND

      The preliminary statement in Plaintiff’s amended complaint

 summarizes its claims against Defendants:

           When Defendant Thomas Olsen no longer wished to work
      for Freedom Mortgage, he chose to go to a competing
      business, Carrington Mortgage (“Carrington”). While he had
      the opportunity to leave quietly, he instead solicited
      other Freedom Mortgage employees to join him, and together,
      while still employed by Freedom Mortgage, they participated
      in a common scheme designed to work against Freedom
      Mortgage’s interests and obtain an unfair competitive
      advantage for themselves and their new company.

           Defendant Olsen coordinated his poaching scheme with
      Defendant Fitzpatrick, and the two worked in tandem to

 1 Olsen’s instant motion is directed at Plaintiff’s amended
 complaint. Also pending is Olsen’s motion to dismiss
 Plaintiff’s original complaint. (Docket No. 5.) The Court will
 deny that motion as moot.

                                      2
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 3 of 14 PageID: 314




      recruit a Freedom team and take it to Carrington. Even
      though Defendant Fitzpatrick had signed an agreement with
      Freedom Mortgage that restricted his ability to work for a
      competing company for a limited period of time, he chose to
      join Defendant Olsen in working for Carrington anyway.
      Like Defendant Olsen, Defendant Fitzpatrick was not
      satisfied with a quiet exit. He bragged to Carrington that
      he would be able to “gather more momentum” than Defendant
      Olsen in “grabbing” good loan advisors to come over to the
      competitor with him. Defendant Fitzpatrick then, working
      with Defendant Olsen, proceeded to solicit other Freedom
      Mortgage employees to leave, again in direct violation of
      agreements he had voluntarily entered into with Freedom
      Mortgage that prohibited such solicitation.

           But Defendant Fitzpatrick was not finished. Not only
      did he attempt to poach Freedom Mortgage’s employees, but
      he also plundered Freedom Mortgage’s intellectual property
      and trade secrets in order to bring them with him to
      Carrington. During the week prior to Defendant Fitzpatrick
      tendering his resignation, he transferred hundreds of files
      from his work computer to his personal e-mail address.
      These files contained all sorts of confidential and
      proprietary information, including critical customer data
      and strategy documents. Defendant Fitzpatrick unlawfully
      stole Freedom Mortgage confidential information and
      impermissibly solicited Freedom Mortgage employees to
      endear himself to Carrington, ignoring the impact on
      Freedom Mortgage and the wrongfulness of his actions
      generally.

 (Docket No. 11 at 1-2.)

      Over fourteen additional pages, Plaintiff details

 Defendants’ alleged scheme to obtain an unfair competitive

 advantage for themselves and their new company.          (See Docket No.

 11 at 4-18.)    More specifically as to Olsen, Plaintiff alleges

 that while he was still an employee of Plaintiff, “Olsen engaged

 in a subversive campaign to convince other employees to go to

                                      3
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 4 of 14 PageID: 315




 Carrington with him.     He solicited these employees with the

 purpose of poaching Freedom Mortgage’s best employees and giving

 his new employer, Carrington, an unfair competitive advantage

 over Freedom Mortgage.”      (Id. at 11.)    Plaintiff claims that

 Olsen used his senior position and supervisory authority to

 successfully recruit three employees from Plaintiff to

 Carrington.    (Id.)

      Based on these allegations, Plaintiff has asserted five

 counts against Defendants:      Count I - Breach of Contract against

 Fitzpatrick; Count II - Breach of Employee Duty of Loyalty

 against Fitzpatrick and Olsen; Count III - Misappropriation of

 Trade Secrets under the Defend Trade Secrets Act of 2016 against

 Fitzpatrick; Count IV - Misappropriation Of Trade Secrets under

 the New Jersey Trade Secrets Act against Fitzpatrick; Count V -

 Violation of the New Jersey Computer Related Offenses Act

 against Fitzpatrick.

      Olsen has moved to dismiss Plaintiff’s count against him

 for lack of subject matter jurisdiction.         Olsen argues that this

 Court must decline to exercise supplemental jurisdiction over

 Plaintiff’s sole state law claim against him because it does not

 arise out of a common nucleus of operative facts with

 Plaintiff’s federal claims against Fitzpatrick, which is the

 basis for this Court’s subject matter jurisdiction over the



                                      4
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 5 of 14 PageID: 316




 entire action, and it is more appropriately tried in a separate

 state court proceeding.      Plaintiff has opposed Olsen’s motion.

                                 DISCUSSION

      A.      Subject matter jurisdiction

      Plaintiff’s complaint asserts that this Court has subject

 matter jurisdiction over Plaintiff’s federal claim under 28

 U.S.C. § 1331, and has supplemental jurisdiction over

 Plaintiff’s state law claims under 28 U.S.C. § 1367.

      B.      Standard for a Rule 12(b)(1) Motion to Dismiss

      A challenge to this Court’s subject matter jurisdiction is

 determined pursuant to Fed. R. Civ. P. 12(b)(1).          Gould Elecs.,

 Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000).            Rule

 12(b)(1) motions are either facial or factual challenges.           CNA

 v. United States, 535 F.3d 132, 140 (3d Cir. 2008).          A facial

 attack concerns the sufficiency of the pleadings, whereas a

 factual attack is a dispute over the existence of certain

 jurisdictional facts alleged by the plaintiff.          Id. (citing

 United States ex rel. Atkinson v. Pa. Shipbuilding Co., 473 F.3d

 506, 514 (3d Cir. 2007)).

      In deciding a motion that attacks the complaint on its

 face, the court must accept the allegations in the complaint as

 true.     Mortensen v. First Federal Sav. and Loan Ass'n, 549 F.2d

 884, 891 (3d Cir. 1977); Gould Elecs., 220 F.3d at 176 (“In



                                      5
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 6 of 14 PageID: 317




 reviewing a facial attack, the court must only consider the

 allegations of the complaint and documents referenced therein

 and attached thereto, in the light most favorable to the

 plaintiff.”).

      If the motion attacks the facts supporting jurisdiction,

 “no presumptive truthfulness attaches to plaintiff's

 allegations, and the existence of disputed material facts will

 not preclude the trial court from evaluating for itself the

 merits of jurisdictional claims.”        Mortensen, 549 F.2d at 891.

 The plaintiff will have the burden of proof that jurisdiction

 does in fact exist.     Id.

      Here, Olsen has asserted a facial attack to Plaintiff’s

 claim against him.     As such, the Court accepts the allegations

 in the complaint as true and utilizes the standard for dismissal

 under Rule 12(b)(6).     Constitution Party of Pa. v. Aichele, 757

 F.3d 347, 357–58 (3d Cir. 2014).

      When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Fed. R. Civ. P. 12(b)(6), a court must accept all

 well-pleaded allegations in the complaint as true and view them

 in the light most favorable to the plaintiff.         Evancho v.

 Fisher, 423 F.3d 347, 351 (3d Cir. 2005).         A district court, in

 weighing a motion to dismiss, asks “‘not whether a plaintiff



                                      6
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 7 of 14 PageID: 318




 will ultimately prevail but whether the claimant is entitled to

 offer evidence to support the claim.’”        Bell Atlantic v.

 Twombly, 127 S. Ct. 1955, 1969 n.8 (2007) (quoting Scheuer v.

 Rhoades, 416 U.S. 232, 236 (1974)); see also Ashcroft v. Iqbal,

 129 S. Ct. 1937, 1949 (2009) (“Our decision in Twombly expounded

 the pleading standard for ‘all civil actions’ . . . .”); Fowler

 v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (“Iqbal . .

 . provides the final nail-in-the-coffin for the ‘no set of

 facts’ standard that applied to federal complaints before

 Twombly.”).

      C.    Analysis

      Under 28 U.S.C. § 1331, “The district courts shall have

 original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States.”           Where

 there is original jurisdiction, “the district courts shall

 [also] have supplemental jurisdiction over all other claims that

 are so related to claims in the action within such original

 jurisdiction that they form part of the same case or controversy

 under Article III of the United States Constitution.”           28 U.S.C.

 § 1367(a); see also United Mine Workers of Am. v. Gibbs, 383

 U.S. 715, 725 (1966).

         Section 1367 combined older notions of pendent

 jurisdiction and ancillary jurisdiction, and under § 1367, which



                                      7
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 8 of 14 PageID: 319




 codified many of the principles enunciated in Gibbs, a district

 court may exercise supplemental jurisdiction where state-law

 claims share a “common nucleus of operative fact” with the

 claims that support the district court’s original jurisdiction.

 De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 307–08 (3d Cir.

 2003).   Supplemental jurisdiction promotes “judicial economy,

 convenience and fairness to litigants.”        Id. (quoting Gibbs, 383

 U.S. at 726); see also In re Community Bank of Northern Virginia

 Mortgage Lending Practices Litigation, 911 F.3d 666, 672 (3d

 Cir. 2018) (citing City of Chicago v. Int'l Coll. of Surgeons,

 522 U.S. 156, 164-65 (1997) (explaining that “the federal

 courts' original jurisdiction over federal questions carries

 with it jurisdiction over state law claims that ‘derive from a

 common nucleus of operative fact,’ such that ‘the relationship

 between [the federal] claim and the state claim permits the

 conclusion that the entire action before the court comprises but

 one constitutional “case.”’” (quoting Gibbs, 383 U.S. at 725)).

      Thus, the test for determining whether a court should

 exercise supplemental jurisdiction over a state law claim

 requires a finding that:

      (1) “[t]he federal claim must have substance sufficient to

 confer subject matter jurisdiction on the court”;

      (2) “[t]he state and federal claims must derive from a



                                      8
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 9 of 14 PageID: 320




 common nucleus of operative fact”; and

      (3) “considered without regard to their federal or state

 character, a plaintiffs’ claims are such that he would

 ordinarily be expected to try them all in one judicial

 proceeding.”    Williams v. Board of Education of Paterson, 2017

 WL 3131974, at *4–5 (D.N.J. 2017) (quoting Gibbs, 383 U.S. at

 725).

      Here, jurisdiction over Olsen and Plaintiff’s state law

 claim for a breach of the duty of loyalty against him may only

 be premised on § 1367 in connection with Plaintiff’s federal law

 claims against Fitzpatrick because all the parties are citizens

 of New Jersey. 2   Olsen argues that this Court should not exercise

 supplemental jurisdiction under § 1367 over Plaintiff’s state

 law claim against him because the elements and proofs to support

 such a claim differ significantly from the elements and proofs

 needed to prove Plaintiff’s federal trade secret act claim

 against Fitzpatrick.     Olsen argues that Plaintiff’s claim

 against him arises out of employment related actions while

 Plaintiff’s trade secret claims against Fitzpatrick require the

 assessment of facts not relevant to Olsen.         Olsen contends that

 Plaintiff’s claims against the two defendants do not rise from a



 2 Thus, subject matter jurisdiction under 28 U.S.C. § 1332(a) is
 not available.

                                      9
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 10 of 14 PageID: 321




 common nucleus of operative fact, and proceeding with

 Plaintiff’s claim against him with Plaintiff’s claims against

 Fitzpatrick would prejudice him and not support judicial

 economy.

       As argued in opposition by Plaintiff, Olsen’s argument

 presents a too narrow view of Plaintiff’s claims against him and

 Fitzpatrick.    Plaintiff alleges in detail how Olsen and

 Fitzpatrick engaged in a scheme to poach Plaintiff’s employees

 and Plaintiff’s confidential business information for the

 benefit of their new employer, which is Plaintiff’s competitor.

 Plaintiff claims that both Olsen and Fitzpatrick violated the

 duty of loyalty to Plaintiff by their actions.          Even though

 Fitzpatrick allegedly took additional steps by forwarding from

 his work email address to his personal email address hundreds of

 documents that contained Plaintiff’s confidential information,

 which alleged actions serve as the basis for Plaintiff’s federal

 claim against Fitzpatrick, those actions are part of the overall

 scheme allegedly perpetuated by both Olsen and Fitzpatrick.

       The discovery process into Olsen’s participation in this

 alleged scheme is part and parcel to Fitzpatrick’s actions, and

 both defendants are charged with breaching their duty of

 loyalty, which count requires the assessment of the same

 elements for each defendant.       Olsen’s alleged actions are also



                                      10
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 11 of 14 PageID: 322




 integral to the assessment of Fitzpatrick’s alleged federal

 trade secret violations because Fitzpatrick allegedly committed

 those violations to further the common goal of taking

 Plaintiff’s employees and confidential business information for

 the benefit of their new employer. 3       Simply because Plaintiff has

 not pleaded that Olsen violated any federal law does not mean

 that Plaintiff’s claims against Olsen and Fitzpatrick do not

 “form part of the same case or controversy.”

       Contrary to Olsen’s position, the dismissal of Plaintiff’s

 claim against him would not result in judicial economy, and it

 would prejudice not only Plaintiff, but Olsen himself as well.

 If this Court dismissed the claim against Olsen and Plaintiff’s

 only recourse was to refile that claim against Olsen in state

 court, the parties would be forced to litigate in two different

 forums regarding the same alleged scheme.         In that situation,

 Olsen would not be a defendant here, but he would be required to

 participate in discovery as a witness relative to Plaintiff’s



 3
  For example, Plaintiff’s amended complaint alleges that at
 Olsen’s suggestion, Olsen and Fitzpatrick hatched a plan to
 recruit their Freedom team members for their benefit and the
 benefit of their new employer. As part of this plan, Olsen
 aggressively solicited his team. Also as part of this plan,
 Fitzpatrick solicited his team and misappropriated key
 information that Olsen and Fitzpatrick would need to maximize
 their team’s success their new employer, including Plaintiff’s
 unique sales scripts and pricing information. (See Amended
 Complaint at ¶¶ 22, 23, 26, 30, 33, 40-50.)

                                      11
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 12 of 14 PageID: 323




 claims against Fitzpatrick, while at the same time Fitzpatrick

 would need to do the same in state court.         Duplicative

 litigation such as this obviously does not promote the economy

 of judicial resources or serve to benefit any of the parties. 4

       Section 1367 “‘does not permit courts to take jurisdiction

 over tangentially related claims.’”        De Asencio, 342 at 308

 (quoting Krell v. Prudential Ins. Co. of Am. (In re Prudential

 Ins. Co. Am. Sales Practice Litig. Agent Actions), 148 F.3d 283,

 303 (3d Cir. 1998)).      Accepting as true the allegations in

 Plaintiff’s complaint, however, Plaintiff’s state law claim

 against Olsen is not tangential to the controversy that forms

 the basis for federal question jurisdiction.          Plaintiff’s claim

 against Olsen and the facts underlying that claim are essential

 to all of Plaintiff’s claims - federal and state - that assert a

 common scheme between Olsen and Fitzpatrick to take Plaintiff’s

 employees and confidential information to a competitor.            The

 Court’s exercise of supplemental jurisdiction over Plaintiff’s

 state law claim meets all of the elements of the Gibbs test, and

 serves the purposes of § 1367 - judicial economy, convenience,



 4 As also pointed out by Plaintiff, Fitzpatrick has filed a
 cross-claim against Olsen for indemnification and contribution.
 (Docket No. 15.) This also supports that finding that
 Plaintiff’s claims against Olsen arise from a common nucleus of
 operative facts.


                                      12
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 13 of 14 PageID: 324




 and fairness to litigants. 5      Gibbs, 383 U.S. at 726.


 5  The Court notes that Olsen’s motion raises the issue of this
 Court’s exercise of supplemental jurisdiction in a procedural
 posture not often presented to courts for consideration - i.e.,
 where in the beginning stages of the case while the original
 jurisdiction claim - here, the federal trade secret violation
 count against Fitzpatrick - is viable and pending, the
 consideration of whether the sole claim against a co-defendant
 based only on state law is “so related to claims in the action
 within such original jurisdiction that they form part of the
 same case or controversy” under § 1367(a). The Court’s
 independent research has revealed that the issue of whether to
 exercise supplemental jurisdiction typically arises in the
 context of where all federal claims have been dismissed. See 28
 U.S.C. § 1367(c)(3) (providing that “a district court may
 decline to exercise supplemental jurisdiction over [claims that
 are so related to claims in the action within such original
 jurisdiction that they form part of the same case or
 controversy] when . . . the district court has dismissed all
 claims over which it has original jurisdiction.”). Less often
 but not uncommon is where: (1) the case presenting state and
 federal claims is removed from state court based on the federal
 claims, but the state law part of the case is remanded because
 the state law claims predominate over the federal claims, or
 they present novel issues of state law; or (2) the case is filed
 under § 1331 originally in federal court, but the state law
 claims are dismissed because the state law claims predominate or
 are novel. See 28 U.S.C. § 1367(c)(1), (2). The issue also
 arises regularly in the context of whether a court should
 entertain a counterclaim under § 1367(a), and such a situation
 often touches on whether the counterclaim is part of the “same
 case and controversy” as the main claims. Another instance
 where courts consider their supplemental jurisdiction over state
 law claims is where there are viable pending federal claims
 against all the defendants, but the defendants seek to dismiss
 additional state law claims against them because they are
 unrelated to the “same case and controversy” of the entire
 action. Although the case law in this circuit is scarce
 regarding the precise context in which this Court must assess
 the propriety of exercising supplemental jurisdiction over
 Plaintiff’s state law claim against Olsen, the standards and
 analysis applied in the other procedural postures outlined are
 equally applicable here. See, e.g., Williams v. Board of
 Education of Paterson, 2017 WL 3131974, at *4 (D.N.J. 2017) (in

                                      13
Case 1:20-cv-05872-NLH-AMD Document 27 Filed 01/15/21 Page 14 of 14 PageID: 325




       Consequently, the Court will deny Olsen’s motion to dismiss

 Plaintiff’s claim against him. 6      An appropriate Order will be

 entered.



 Date: January 15, 2021                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 a case originally filed in the district court under § 1331 for
 the plaintiff’s federal claims and supplemental jurisdiction
 under § 1367 for the plaintiff’s state law claims, denying a
 defendant’s request that the court decline to exercise
 supplemental jurisdiction over the plaintiff’s state law only
 claims against that defendant because the facts were so closely
 intertwined that the case may be said to constitute a single
 case or controversy, such that supplemental jurisdiction was
 appropriate, and the state law claims did not otherwise
 predominate over the federal claims).
 6 The denial of Olsen’s motion is without prejudice. As noted,
 supra note 5, § 1367(c) provides that “a district court may
 decline to exercise supplemental jurisdiction over [claims that
 are so related to claims in the action within such original
 jurisdiction that they form part of the same case or
 controversy] when: (1) The claim raises a novel or complex issue
 of State law, (2) the claim substantially predominates over the
 claim or claims over which the district court has original
 jurisdiction, (3) the district court has dismissed all claims
 over which it has original jurisdiction, or (4) in exceptional
 circumstances, there are compelling reasons for declining
 jurisdiction.” No party has raised such arguments and factor
 (3) clearly does not apply at this time.

                                      14
